                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

UNITED STATES OF AMERICA,                       §
                                                §
V.                                              §    CRIMINAL CASE NO. 3:93-CR-302-M
                                                §
ROBERT LYNN BELL,                               §
  #24923-077,                                   §
               DEFENDANT.                       §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       IT IS THEREFORE ORDERED that Defendant’s Rule 59(e) Reconsideration Motion, is

DENIED.

       The Court prospectively CERTIFIES that any appeal of this order would not be taken in

good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this finding, the

Court adopts and incorporates by reference the Magistrate Judge’s Findings, Conclusions, and

Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

Findings and Recommendation, the Court finds that any appeal of this action would present no

legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215,
220 (5th Cir. 1983).1 In the event of an appeal, Defendant may challenge this certification by

filing a separate motion to proceed in forma pauperis on appeal with the Clerk of the Court, U.S.

Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; FED. R. APP. P. 24(a)(5).

        SO ORDERED this 6th day of June, 2019.




1Rule 4 of the Federal Rules of Appellate Procedure governs the time to appeal an order. A
timely notice of appeal must be filed even if the district court certifies an appeal as not taken in
good faith.
